 


110 HR 470 IH: To amend titles XVIII and XIX of the Social Security Act to provide for continuity of Medicare prescription drug coverage for full-benefit dual eligible individuals, for Medicare prescription drug coverage of benzodiazepines and off-label uses of certain prescription drugs and biological products, for optional Medicaid coverage of Medicare prescription drug cost-sharing for full-benefit dual eligible individuals, and for authorization to the Secretary of Health and Human Services to waive certain determinations denying Medicare prescription drug coverage.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 470 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to provide for continuity of Medicare prescription drug coverage for full-benefit dual eligible individuals, for Medicare prescription drug coverage of benzodiazepines and off-label uses of certain prescription drugs and biological products, for optional Medicaid coverage of Medicare prescription drug cost-sharing for full-benefit dual eligible individuals, and for authorization to the Secretary of Health and Human Services to waive certain determinations denying Medicare prescription drug coverage. 
 
 
1.Continuity of medicare prescription drug coverage for full-benefit dual eligible individuals 
(a)In generalSection 1860D–2(a) of the Social Security Act (42 U.S.C. 1395w–102(a)) is amended— 
(1)in paragraph (1), by inserting subject to paragraph (6), after part C; and 
(2) by adding at the end the following new paragraph: 
 
(6)Continuation of medicare coverage for certain prescriptions for full-benefit dual eligible individualsIn the case of an individual who, as of the date the individual is first enrolled under a prescription drug plan under this part (or an MA–PD plan under part C), is a full-benefit dual eligible individual and is being provided medical assistance for a covered part D drug under title XIX, qualified prescription drug coverage must include coverage for such drug unless a prescribing physician certifies that the coverage of such drug is not medically necessary, regardless of whether the individual subsequently remains a full-benefit dual eligible individual.. 
(b)Effective dateThe amendments made by subsection (a) shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
2.Medicare prescription drug coverage of benzodiazepines 
(a)In generalSection 1860D–2(e)(2)(A) of the Social Security Act (42 U.S.C. 1395w–112(e)(2)(A)) is amended by inserting after agents) the following: and other than subparagraph (J) of such section (relating to benzodiazepines). 
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
3.Permitting State medicaid programs to cover medicare prescription drug copayments for full-benefit dual eligible individuals 
(a)In generalSection 1935(d) of the Social Security Act (42 U.S.C. 1396u–5(d)) is amended by adding at the end the following new paragraph: 
 
(3)Optional coverage of medicare prescription drug cost-sharingNotwithstanding paragraph (1), a State may, at its option, provide medical assistance under the plan under this title for the deductible and cost-sharing imposed under a prescription drug plan (or an MA–PD plan) for full-benefit dual eligible individuals and payment shall be available under section 1903(a) with respect to such assistance provided. . 
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
4.Medicare coverage of off-label uses of prescription drugs and biologicals 
(a)In generalSection 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)) is amended at the end by adding the following new paragraph: 
 
(4)Rule of constructionNothing in this subsection shall be construed as excluding from the definition of the term covered part D drug— 
(A)a drug described in paragraph (1)(A) on the sole basis that such drug is prescribed by a physician for a use other than a use included in the labeling of such drug pursuant to the approval of the safety and effectiveness of such drug as a prescription drug under section 505 or 507 of the Federal Food, Drug, and Cosmetic Act or approval of such drug under section 505(j) of such Act; or 
(B)a biological product described in paragraph (1)(B) on the sole basis that such product is prescribed by a physician for a use other than a use included in the labeling of such product pursuant to the licensure of such product under section 351 of the Public Health Service Act; even if the unlabeled use of the drug or product is not included in a standard clinical reference compendia used by clinicians for purposes of providing guidance to such clinicians with respect to unlabeled uses of such a drug or product.. 
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
5.Authorization for Secretary of Health and Human Services to waive denial of prescription drug coverage 
(a)In generalSection 1860D–4(h) of the Social Security Act (42 U.S.C. 1395w–104(h)) is amended at the end by adding the following new paragraph: 
 
(4)Authorization for Secretary To waive denial of prescription drug coverageAfter a part D eligible individual has exhausted all rights of such individual under this subsection and subsection (g), with respect to a determination made under this subsection or subsection (g) for a prescription drug plan not to provide for coverage of a covered part D drug (or a determination related to the application of tiered cost-sharing described in subsection (g)(2)), the individual may apply to the Secretary for a waiver that requires the prescription drug plan to provide for such coverage (or provide for an exception to the structure of such tiered cost-sharing). Upon receipt of such application, the Secretary may grant such waiver if the prescribing physician certifies that the coverage of such prescription drug is medically necessary with respect to the individual.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to determinations made on or after the date of the enactment of this Act. 
 
